Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00066-CV

                IN RE ESTATE OF Joseph Alexandre LEGAULT, Deceased

                      From the Probate Court No. 1, Travis County, Texas
                              Trial Court No. C-1-PB-10-002058
                            Judge Guy S. Herman, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, appellant’s motion for dismissal is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the parties who
incurred them.

       SIGNED July 31, 2013.


                                               _________________________________
                                               Catherine Stone, Chief Justice